DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the paper filed October 14, 2020.  Claims 1-10 have been amended.  Claims 11-15 remain withdrawn.  Claim 16 is newly added.

This application is in condition for allowance except for the presence of claims 11-15 directed to and invention non-elected without traverse.  Accordingly, claims 11-15 have been cancelled.

With the below Examiner’s Amendment, claims 1-9 and 16 are currently pending and are allowable.
	
This Application is a Continuation of U.S. Application No. 14/902707, which is the U.S. national phase of International Application No. PCT/NL2014/000020, filed July 4, 2014, and claims priority to EP Patent Application No. 13003384.8, filed July 4, 2013.

Withdrawal of Rejections:

	The rejection of claims 1-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Geoffrey A. Zelley on February 10, 2021.

The application has been amended as follows: 

1. 	(Currently amended) A two-phase fermentation process for the production of an organic compound, comprising the steps of:
a) adding a water-immiscible organic solvent to an aqueous medium for culturing cells to form a two phase system, wherein the ratio of water-immiscible organic solvent to aqueous medium is between 0.5 v/v% and 60 v/v% and the total volume of solvent and medium is at least 10 L; 
b) providing the two phase system with an oxygen probe; then 
c) performing a calibration of said oxygen probe; then 
d) optimizing oxygen tension in said two phase system, wherein the optimized oxygen tension is between 50-100%; then 
e) inoculating said two phase system with a microorganism capable of producing said organic compound in said oxygen optimized two phase system; then 
f) measuring and optimizing oxygen tension to between 10-60%; and 
 organic compound at an optimized oxygen tension of between 0-50%.

2. 	(Previously Presented) Process according to claim 1, wherein the total volume of solvent and medium is at least 30 L.

3. 	(Previously Presented) Process according to claim 1, wherein the process further comprises sterilizing the two phase system prepared in step a), wherein the sterilization takes place before step e).

4. 	(Currently amended) Process according to claim 1, wherein the process further comprises

5. 	(Previously Presented) Process according to claim 1, wherein the water-immiscible organic solvent is a liquid alkane or a long-chain aliphatic alcohol or an ester of a long-chain fatty acid.

6. 	(Previously Presented) Process according to claim 1, wherein the water-immiscible organic solvent is dodecane, lauric acid, oleic acid, n-decane, butyl stearate, olive oil, corn oil or DINP.  

7. 	(Previously Presented) Process according to claim 1, wherein the microorganism is a Gram positive bacterial cell, a Gram negative bacterial cell, a fungal cell, or a culture comprising a transgenic plant cell.

8. 	(Previously Presented) Process according to claim 1, wherein the percentage of water- immiscible organic solvent in the two-phase system is between 2 v/v% and 40 v/v%.

9. 	(Previously Presented) Process according to claim 1, wherein the organic compound is an isoprenoid.



16. 	(Previously Presented) Process according to claim 1, wherein the organic compound is a monoterpene, a sesquiterpene, a diterpene or a triterpene.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or render obvious the invention as claimed.  The closest prior art of record is Ajikumar et al. (IDS; WO 2011/060057; Published 2011), Brennan et al. (IDS; Alleviating Monoterpene Toxicity Using a Two-Phase Extractive Fermentation for Bioproduction of Jet Fuel Mixtures in Saccharomyces cerevisiae, Biotechnology and Bioengineering, Vol. 109, No. 10, Oct. 2012), and Van Keulen et al. (IDS; US 2010/0145116; Published 2010).
Ajikumar et al. teach a liquid-liquid two-phase fermentation process for the production of isoprenoids, including taxadiene and taxadiene-5α-ol (Abs.; p. 39, Bioreactor experiments for the taxadience 5a-ol producing strain to p. 35, Line 2).  The method incudes adding dodecane to an aqueous fermentation/culture medium, to form a two phase system with a ratio of dodecane to fermentation/culture medium of 20% v/v, in a 1L bioreactor on a study scale, where the fermentation/culture medium is inoculated with microorganisms, and the microorganisms produce taxadiene-5α-ol, which is recovered (isolated) from the two phase system (p. 39, Bioreactor experiments for the taxadience 5a-ol producing strain to p. 35, Line 2).  Dissolved oxygen is adjusted and maintained at levels including above 50% and above 30% (p. 39, Bioreactor experiments for the taxadience 5a-ol producing strain to p. 35, Line 2).  The method is carried out in a 1L bioreactor when performed on a study scale (p. 39, Bioreactor experiments 
Brennan et al. teach that isoprenoids are produced by microorganisms, however isoprenoids are highly toxic to many microorganisms, including Saccharomyces cerevisiae (Abs.).  A liquid two-phase solvent extraction system alleviates toxicity during fermentation, maintaining cell viability while allowing a significant increase in the minimum inhibitory concentration of the produced isoprenoid (Abs.).  
Van Keulen et al. teach the production of isoprenoids, including beta-carotene, by fermentation utilizing microorganisms (Abs.).  The accumulation of carotenoid inside the microbial cells is influenced by factors including changes of dissolved oxygen concentration (Para. 65).  During the fermentation step the dissolved oxygen of the culture is controlled to levels between 0 and 100%, preferably between 50% and 0.5%, and when accumulation of beta-carotene, an isoprenoid, is desired, the oxygen concentration should be kept below 50% (Para. 104).  
However, as persuasively urged by Applicant in the October 14, 2020 response and 1.132 Declaration of Georg Lentzen, while Ajijumar et al. teach a desire to scale up from the 1 L system, such scale up was not obvious in light of the obstacles discussed by Applicant as needing to be overcome.  Applicant was able to scale up to at least 10 L by determining the necessity of both adding the water-immiscible organic solvent and calibrating the oxygen probe in the biphasic system, before inoculation with the microorganisms.  As show by Applicant in Example 4 of the Specification, adding the solvent during fermentation as taught by Ajijumar et al., and also not calibrating the oxygen probe, including specifically before inoculation, results in the early breakdown of fermentation when the process is performed on the larger scale as claimed.  Brennan et al. . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1-9 and 16 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274.  The examiner can normally be reached on Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653